 
WARRANT # 1


THIS WARRANT AND THE SECURITIES PURCHASABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER
ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR SUCH APPLICABLE STATE SECURITIES LAWS, UNLESS THE PROPOSED
TRANSFER MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR
REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.
 
FUTURE NOW GROUP, INC.
WARRANT


No. W1-2
October 30, 2007

 
THIS CERTIFIES that, for value received, PROFESSIONAL TRADERS FUND, LLC, or its
assigns (the “Holder”), shall be entitled to subscribe for and purchase from
FUTURE NOW GROUP, INC., a Nevada corporation (the “Corporation”), Four hundred
and seventy-six thousand, two hundred (476,200) shares (subject to adjustment as
provided herein, the “Warrant Shares”) of the Corporation’s Common Stock at the
exercise price determined below (the "Exercise Price" or the "Exercise Price Per
Share") for each Warrant Share, during the Exercise Period (as defined in
Section 1), pursuant to the terms and subject to the conditions of this Warrant.
Certain terms used in this Warrant are defined in Section 4. The Corporation
represents and warrants that the Warrant Shares, if issued on the date of this
Warrant, would represent 0.50% of the Corporation’s issued and outstanding
Common Stock. The Exercise Price or the Exercise Price Per Share shall be the
lesser of (i) $.35 or (ii) the New Transaction Price, in all events subject to
further adjustment as provided herein. "New Transaction Price" means the lowest
per share price at which the Corporation sells Common Stock, or is obligated to
issue Common Stock pursuant to any Convertible Securities, in any transaction
(other than an Excluded Transaction, defined below) in which the Corporation
engages after the date hereof, and before the exercise hereof, and if no such
price is designated, such price shall be deemed $.01.
 
As used herein, the term “Common Stock” shall mean (i) the class of stock
designated above or (ii) any other class of stock resulting from successive
changes or reclassifications of such Common Stock consisting solely of changes
in par value, or from par value to no par value or from no par value to par
value. In the event the Corporation shall, after the date hereof, issue
securities of greater or superior voting rights than the shares of Common Stock
outstanding as of the date hereof, the Holder, at its option, may receive upon
exercise of any Warrant either Common Stock or a like number of such securities
with greater or superior voting rights.
 
Notwithstanding the provisions of this Warrant, in no event (except (i) as
specifically provided in the Warrant as an exception to this provision, (ii)
during the forty-five (45) day period prior to the expiration of the Exercise
Period, or (iii) while there is outstanding a tender offer for any or all of the
shares of the Corporation's Common Stock) shall the Holder be entitled to
exercise this Warrant, or the Corporation have the obligation to issue shares
upon such exercise of all or any portion of this Warrant to the extent that,
after such exercise the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates (other than shares of Common
Stock which may be deemed beneficially owned through ownership of the
unexercised portion of the Warrants or other right to purchase Common Stock or
through the ownership of the unconverted portion of convertible securities), and
(2) the number of shares of Common Stock issuable upon the exercise of the
Warrants with respect to which the determination of the proviso is being made,
would result in beneficial ownership by the Holder and its Affiliates of more
than 4.99% of the outstanding shares of Common Stock (after taking into account
the shares to be issued to the Holder upon such exercise). For purposes of the
proviso to the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 12(d) of the Securities Exchange Act of
1934, as amended except as otherwise provided in clause (1) of such sentence.
 

--------------------------------------------------------------------------------


 
Section 1. Exercise Period.
 
This Warrant may be exercised in whole or in part by the Holder at any time
after the date hereof until 5:00 p.m. Eastern Time on the last day of the month
in which occurs the fifth anniversary of the effective date of a registration
statement filed under the Securities Act of 1933, as amended (the “1933 Act”),
covering the Common Stock issuable upon exercise of this Warrant (such period
being herein referred to as the “Exercise Period”). The Corporation agrees to
use reasonable efforts to mail to the original Holder by certified mail, return
receipt requested, notice of the expiration date of this Warrant, no later than
15 days prior to such date, but failure to provide notice will not extend the
Exercise Period.
 
Section 2. Exercise of Warrant.
 
(a) The rights represented by this Warrant may be exercised, in whole or in any
part (but not as to a fractional share of Common Stock), by (i) the surrender of
this Warrant (properly endorsed) at the principal office of the Corporation at
55 Washington Street, Suite 419, Brooklyn, NY 11201 (or at such other agency or
office of the Corporation in the United States of America as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Corporation), (ii) delivery to the Corporation of a notice of
election to exercise in the form of Exhibit A, and (iii) either (a) payment to
the Corporation by cash, wire transfer funds or check in an amount equal to the
then applicable Exercise Price Per Share multiplied by the number of Warrant
Shares then being purchased, or, (b) alternatively, provided that, on or before
the first anniversary of date of issuance of this Warrant a registration
statement covering the resale of the Warrant Shares that are the subject of the
Exercise Notice by the Holder pursuant to the 1933 Act is not available for the
resale of such Warrant Shares, or if the issue is no longer effective during the
period the Warrants are still outstanding, the Holder may exercise its right
during the Exercise Period to receive Warrant Shares on a net basis such that,
without any payment of funds by the Holder, the Holder receives that number of
Warrant Shares otherwise issuable upon exercise of its Warrants less the number
of Warrant Shares having an aggregate Market Price at the time of exercise equal
to the aggregate Exercise Price Per Share that would otherwise have been payable
by the Holder of all such Warrant Shares.
 
(b) Each date on which this Warrant is surrendered and on which payment of the
Exercise Price is made in accordance with Section 2(a) above is referred to as
an “Exercise Date.” Simultaneously with each exercise, the Corporation shall
issue and deliver a certificate or certificates for the Warrant Shares being
purchased pursuant to such exercise, registered in the name of the Holder or the
Holder’s designee, to such Holder or designee, as the case may be. If such
exercise shall not have been for the full number of the Warrant Shares, then the
Corporation shall issue and deliver to the Holder a new Warrant, registered in
the name of the Holder, of like tenor to this Warrant, for the balance of the
Warrant Shares.
 
-2-

--------------------------------------------------------------------------------


 
(c) The person in whose name any certificate for shares of Common Stock is
issued or issuable upon any exercise shall for all purposes be deemed to have
become the holder of record of such shares as of the Exercise Date. The
Corporation shall pay all documentary, stamp or other transactional taxes
attributable to the issuance or delivery of shares of Common Stock upon exercise
of all or any part of this Warrant; provided, however, that the Corporation
shall not be required to pay taxes which may be payable in respect of any
transfer involved in the issuance or delivery of any certificate for such shares
in a name other than that of the Holder to the extent such taxes would exceed
the taxes otherwise payable if such certificate had been issued to the Holder.
 
No fractional shares of Common Stock will be issued in connection with any
exercise hereunder, but in lieu of such fractional shares, the Corporation shall
make a cash payment therefor equal in amount to the product of the applicable
fraction multiplied by the current Market Price per share of Common Stock.
 
(d) This Warrant and the Warrant Shares are covered by and are entitled to the
benefits of that certain Registration Rights Agreement dated the date hereof
between the Corporation and the Holder.
 
Section 3. Antidilution Provisions. The number of shares of Common Stock
purchasable on exercise of this Warrant and payment of the Exercise Price shall
be subject to adjustment from time to time as provided in this Section 3.
 
(a) Issuance of Additional Common Stock. If the Corporation, at any time or from
time to time after the date of this Warrant, shall issue, sell, grant, or shall
fix a record date for the determination of holders of any class of securities
entitled to receive, shares of Common Stock at a price per share that is less
than the Exercise Price on the date the Corporation fixes the offering price of
such additional shares of Common Stock (a “Dilutive Issuance”) then the Exercise
Price shall be reduced as of such date, to a price equal to the lowest price per
share received or to be received by the Corporation in such Dilutive Issuance.
 
(b) Treatment of Options and Convertible Securities. If the Corporation, at any
time or from time to time after the date of this Warrant, shall issue, sell,
grant or assume, or shall fix a record date for the determination of holders of
any class of securities entitled to receive, any Options (defined below) or
Convertible Securities (defined below), then, and in each such case, the maximum
number of shares of Common Stock (as set forth in the instrument relating
thereto, without regard to any provisions contained therein for a subsequent
adjustment of such number and whether or not the right to convert or exchange or
exercise is immediate or conditioned upon the passage of time, the occurrence or
non-occurrence of some event or otherwise) issuable upon the exercise of such
Options or, in the case of Convertible Securities and options therefor, the
conversion or exchange of such Convertible Securities, shall be deemed to be
shares of Common Stock issued and consequently give rise to adjustment as, and
to the extent, provided in paragraph (a) as of the time of such issue, sale,
grant or assumption or, in case such a record date shall have been fixed, as of
the close of business on such record date; provided that, in each such case no
further adjustment to the Exercise Price shall be made upon the subsequent issue
or sale of shares of Common Stock upon the exercise of such Options or the
conversion or exchange of such Convertible Securities.
 
-3-

--------------------------------------------------------------------------------


 
(c) Change in Capital Stock. If the Corporation (i) pays a dividend or makes a
distribution on its Common Stock in shares of its Common Stock, (ii) subdivides
its outstanding shares of Common Stock into a greater number of shares, (iii)
combines its outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues by reclassification of its Common Stock any shares of its capital
stock, then in each case the Exercise Price in effect immediately prior to such
action shall be proportionately adjusted so that the Holder of any Warrant
exercised thereafter may receive the aggregate number and kind of shares of
capital stock of the Corporation which he would have owned immediately following
such action if such Warrant had been exercised immediately prior to such action.
 
The adjustment as provided in this paragraph (c) shall become effective
immediately after the record date in the case of a dividend or distribution and
immediately after the effective date in the case of a subdivision, combination
or reclassification. If after an adjustment, a Holder of a Warrant, upon its
exercise, may receive shares of two or more classes of capital stock of the
Corporation, the Corporation shall determine the allocation of the adjusted
Exercise Price between the classes of capital stock. After such allocation, the
exercise privilege and the exercise price of each such class of capital stock
shall thereafter be subject to adjustment on terms comparable to those
applicable to Common Stock in this Section 3.
 
(d) Dilution in Case of Other Securities. In case any Other Securities (as
defined in Section 4) shall be issued or sold or shall become subject to issue
or sale upon the conversion or exchange of any securities of the Corporation or
to subscription, purchase or other acquisition pursuant to any Options issued or
granted by the Corporation such as to dilute, on a basis to which the standards
established in the other provisions of this Section 3 are applicable, then, and
in each such case, the computations, adjustments and readjustments provided for
in this Section 3 shall be made as nearly as possible in the manner so provided
and applied to determine the amount of Other Securities from time to time
receivable upon the exercise of the Warrants, so as to protect the Holder
against the effect of such dilution.
 
(e) Other Changes in Common Stock. If the Corporation shall be a party to any
Significant Corporate Event (as defned in section 4) in which the previously
outstanding shares of Common Stock shall be changed into or exchanged for
different securities of the Corporation or common stock or other securities of
another corporation or interests in a noncorporate entity or other property
(including cash) or any combination of any of the foregoing, as a condition of
the consummation of such Significant Corporate Event, lawful and adequate
provisions shall be made so that (1) the Holder, upon the exercise hereof at any
time on or after the date such a Significant Corporate Event is consummated (the
“Consummation Date”) (but during the Exercise Period), shall be entitled to
receive, and this Warrant shall thereafter represent the right to receive, in
lieu of the Warrant Shares issuable upon such exercise prior to the Consummation
Date, the amount of securities or other property to which the Holder would
actually have been entitled as a holder of Common Stock upon the consummation of
such a Significant Corporate Event if the Holder had exercised this Warrant
immediately prior thereto (subject to adjustments from and after the
Consummation Date as nearly equivalent as possible to the adjustments provided
for in this Section 3), or (2) in the case of a Significant Corporate Event in
which the Corporation is not the survivor, if so elected by the Holder, the
Holder shall be entitled to receive on the Consummation Date in cancellation of
this Warrant, the amount of securities or other property to which the Holder
would actually have been entitled as a holder of Common Stock upon consummation
of such Significant Corporate Event if the Holder had exercised this Warrant
immediately prior thereto and had paid the Exercise Price therefor.
 
-4-

--------------------------------------------------------------------------------


 
Notwithstanding anything contained herein to the contrary, unless the Holder
makes an election under clause (2) above, the Corporation shall not effect any
Significant Corporate Event unless prior to the consummation thereof each
acquiring corporation or other person which may be required to deliver any
securities or other property upon the exercise of this Warrant shall assume, by
written instrument delivered to the Holder, the obligation to deliver to the
Holder such securities or other property to which, in accordance with the
foregoing provisions, the Holder may be entitled and an opinion of counsel
reasonably satisfactory, which opinion shall state that this Warrant, including,
without limitation, the exercise and anti-dilution provisions applicable to this
Warrant, if any, shall thereafter continue in full force and effect and shall be
enforceable against such acquiring corporation or other person in accordance
with the terms hereof.
 
(f) Other Dividends or Other Distributions. If the Corporation declares a
dividend or other distribution upon its capital stock, other than a dividend
payable in shares of Common Stock, then the Corporation shall pay over to the
Holder, on the dividend payment date, the cash, stock or Other Securities and
other property which the Holder would have received if the Holder had exercised
this Warrant in full and had been the record holder of the Warrant Shares
represented by this Warrant on the date on which a record is taken for the
purpose of such dividend, or, if a record is not taken, the date as of which the
holders of such capital stock of record entitled to such dividend are to be
determined, provided that, in the case of a dividend consisting of stock or
securities (other than shares of Common Stock, Options or Convertible
Securities) or other property (except cash), the Holder may, at its option,
elect that instead, lawful and adequate provisions shall be made (including
without limitation any necessary reduction in the Exercise Price) whereby the
Holder shall thereafter have the right to receive, upon exercise of this Warrant
on the terms and conditions specified in this Warrant and in addition to the
Warrant Shares issuable upon such exercise, such shares of stock, securities or
property.
 
(g) Adjustment of Number of Shares. Upon each adjustment in the Exercise Price,
the number of Warrant Shares purchasable hereunder shall be adjusted to the
nearest whole share to the product obtained by multiplying the number of Warrant
Shares purchasable immediately prior to such adjustment in the Exercise Price by
a fraction, the numerator of which shall be the Exercise Price immediately prior
to such adjustment and the denominator of which shall be the Exercise Price
immediately thereafter.
 
(h) Notice of Adjustment. Whenever the Exercise Price or the number of Warrant
Shares for which this Warrant is exercisable shall be adjusted pursuant to this
Section 3, the Corporation shall deliver a certificate signed by its chief
financial officer to the Holder setting forth, in reasonable detail, the event
requiring the adjustment, the method by which adjustment was calculated
specifying the number of Warrant Shares for which this Warrant is now
exercisable, and any change in the Exercise Price.
 
(i) Notice of Certain Corporate Action. In case the Corporation shall propose to
(1) pay any dividend or make any other distribution to the holders of its
capital stock, (2) offer to the holders of its capital stock rights to subscribe
for or to purchase shares of Common Stock or shares of any other class of
securities, rights or options, (3) effect any reclassification of its capital
stock, (4) effect any reorganization, or (5) effect any Significant Corporate
Event, then, in each such case, the Corporation shall give to the Holder a
notice of such proposed action, which shall specify the date on which a record
is to be taken for the purposes of such dividend, distribution rights or vote,
or the date on which such reclassification, reorganization, or Significant
Corporate Event is to take place and the date of participation therein by the
holders of capital stock, if any such date is to be fixed and shall also set
forth such facts with respect thereto as shall be reasonably necessary to
indicate the effect of such action on the capital stock, if any, and the number
and kind of any other shares of capital stock which will comprise the Warrant
Shares, and the Exercise Price, after giving effect to any adjustment, if any,
which will be required by this Section 3 as a result of such action. Such notice
shall be so given in the case of any action covered by clause (1) or (2) above
at least 20 days prior to the record date for determining holders of the capital
stock for purposes of such action, and in the case of any other such action, at
least 30 days prior to the date of the taking of such proposed action or the
date of participation therein by the holders of capital stock, whichever shall
be the earlier.
 
-5-

--------------------------------------------------------------------------------


 
(j) Certain Events. If any event occurs as to which, in the good faith judgment
of the Board of Directors of the Corporation, the other provisions of this
Section 3 are not strictly applicable or if strictly applicable would not fairly
protect the exercise rights of the Holder in accordance with the essential
intent and principles of this Section 3, then the Board of Directors of the
Corporation in the good faith, reasonable exercise of its business judgment may
decrease the Exercise Price and/or increase the number of Warrant Shares
issuable upon exercise hereof, in accordance with such essential intent and
principles so as to protect such exercise rights as aforesaid.
 
(k) Purchase of Common Stock by Corporation. If the Corporation at any time
while this Warrant is outstanding, directly or indirectly, through an affiliate
or otherwise, purchases, redeems or acquires any shares of Common Stock at a
price per share in excess of the then current Market Price per share for Common
Stock then the Exercise Price shall be adjusted to that price determined by
multiplying such Exercise Price by a fraction, (i) the numerator of which is the
number of outstanding shares of Common Stock prior to such purchase, redemption
or other acquisition minus the number of shares of Common Stock which the
aggregate consideration for the total number of such shares of Common Stock so
purchased, redeemed or acquired would have purchased at the current Market Price
and (ii) the denominator of which is the number of outstanding shares of Common
Stock after giving effect to such purchase, redemption or acquisition.
 
(l) Computation of Consideration. For the purposes of this Section 3:
 
(1) the consideration for any shares of Common Stock or any Options or
Convertible Securities, irrespective of the accounting treatment of such
consideration,
 
(i) insofar as it consists of cash, shall be computed as the amount of cash
received by the Corporation, and insofar as it consists of securities, the
Market Price therefor or insofar as it consists of other property, the Fair
Market Value thereof, as of the date immediately preceding such issue, sale,
grant, or the record date therefor, in each case without deducting any expenses
paid or incurred by the Corporation, any commissions or compensation paid or
concessions or discounts allowed to underwriters, dealers or others performing
similar services, and any accrued interest or dividends in connection with such
issue or sale, and
 
-6-

--------------------------------------------------------------------------------


 
(ii) in case shares of Common Stock or Options or Convertible Securities are or
are to be issued, sold or granted together with other stock or securities or
other assets of the Corporation for a consideration which covers both, shall be
the proportion of such consideration so received, computed as provided in
subdivision (i) above, allocable to such shares of Common Stock or Options or
Convertible Securities, as the case may be, all as determined by the Board of
Directors of the Corporation in the good faith reasonable exercise of its
business judgment; and
 
(2) shares of Common Stock deemed to have been issued upon the issue, sale, or
grant of Options or Convertible Securities pursuant to Section 3(b), shall be
deemed to have been issued for a consideration per share of Common Stock
determined by dividing
 
(i) the total amount, if any, received and receivable (or, pursuant to this
Section 3(l), deemed to have been received) by the Corporation as consideration
for the issue, sale, or grant of the Options or Convertible Securities in
question, plus the minimum aggregate amount of additional consideration (as set
forth in the instruments relating thereto, without regard to any provision
contained therein for a subsequent adjustment of such consideration) payable to
the Corporation upon the exercise in full of such Options or the conversion or
exchange of such Convertible Securities or, in the case of Options for
Convertible Securities, the exercise of such Options for Convertible Securities
and the conversion or exchange of such Convertible Securities, in each case
comprising such consideration as provided in the foregoing subdivision (1), by
 
(ii) the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities.
 
Section 4. Certain Defined Terms.
 
“Affiliate” means any corporation, partnership, limited liability company, joint
venture, trust, unincorporated organization or other person which, directly or
indirectly, controls or is controlled by or is under common control with the
Holder.
 
“Convertible Securities” means any evidences of indebtedness, shares of stock,
or securities directly or indirectly convertible into or exchangeable by their
terms for shares of Common Stock.
 
"Excluded Transaction" means issuances of shares of Common Stock pursuant to
options or other convertible securities issued to employees, officers or
directors, as approved by the Corporation’s Board of Directors, so long as such
shares are subject to a lock-up agreement generally applicable to all officers
and directors of the Corporation.
 
“Fair Market Value” means, on any relevant date, as to any property, the fair
market value as reasonably determined by the Board of Directors of the
Corporation and reasonably acceptable to the Holder, but if the Holder has not
so accepted such determination of fair market value within 10 business days of
the date notice of such determination by the Board of Directors is delivered to
the Holder, then as determined by an independent investment banking firm
selected by the Holder and reasonably acceptable to the Corporation. If the Fair
Market Value as determined by such investment banking firm exceeds the Fair
Market Value as determined by the Board of Directors by 10% or more, the cost of
the engagement of the investment banking firm will be borne by the Corporation.
 
-7-

--------------------------------------------------------------------------------


 
“Market Price” means, as to any security on any relevant date, the Fair Market
Value per share of such security, or if there shall be a public market for such
security, the average of the daily closing prices for the ten (10) consecutive
trading days before such date excluding any trades which are not bona fide arm’s
length transactions. The closing price for each day shall be (a) if such
security is listed or admitted for trading on any national securities exchange,
the last sale price of such security, regular way, or the mean of the closing
bid and asked prices thereof if no such sale occurred, in each case as
officially reported on the principal securities exchange on which such security
are listed, or (b) if quoted on NASDAQ or any similar system of automated
dissemination of quotations of securities prices then in common use the mean
between the closing high bid and low asked quotations of such security in the
over-the-counter market as shown by NASDAQ or such similar system of automated
dissemination of quotations of securities prices, as reported by any member firm
of the New York Stock Exchange selected by the Corporation, (c) if not quoted as
described in clause (b), the mean between the high bid and low asked quotations
for the Warrant Shares as reported by NASDAQ or any similar successor
organization, as reported by any member firm of the New York Stock Exchange
selected by the Corporation. If such security is quoted on a national securities
or central market system in lieu of a market or quotation system described
above, the closing price shall be determined in the manner set forth in clause
(a) of the preceding sentence if bid and asked quotations are reported but
actual transactions are not, and in the manner set forth in clause (b) of the
preceding sentence if actual transactions are reported.
 
“Options” means rights, options or warrants to subscribe for, purchase or
otherwise acquire either Common Stock or Convertible Securities.
 
“Other Securities” means any capital stock (other than Common Stock) and any
other securities of the Corporation or any other person (corporate or otherwise)
which the Holder at any time shall be entitled to receive, or shall have
received, upon the exercise or partial exercise of this Warrant, in lieu of or
in addition to shares of Common Stock, or which at any time shall be issuable or
shall have been issued in exchange for or in replacement of shares of Common
Stock or Other Securities pursuant to Section 3 or otherwise.
 
“Significant Corporate Event” means any sale, transfer or lease of all or
substantially all of the Corporation’s assets, a merger or consolidation
involving the Corporation, the repurchase by the Corporation of more than 10% of
the Corporation’s capital stock, liquidation or dissolution of the Corporation.
 
Section 5. Representations, Warranties and Covenants as to Stock. The
Corporation represents and warrants to the Holder that (i) all shares of Common
Stock which may be issued upon the exercise of this Warrant will, upon issuance,
be duly authorized, validly issued, fully paid and nonassessable, with no
personal liability attaching to the ownership thereof, and free from all taxes,
liens and charges with respect to the issuance thereof (ii) the Corporation is
duly organized, validly existing and in good standing under the laws of the
State of Nevada, has all requisite power to carry on its business as presently
being conducted, and is qualified to do business and is in good standing in
every jurisdiction in which the failure so to qualify or to be in good standing
could have a material adverse effect on the Corporation, (iii) the Corporation
has all requisite power and authority to execute and deliver this Warrant and to
perform its obligations hereunder, (iv) this Warrant has been duly authorized by
all necessary corporate action on the part of the Corporation, has been duly
executed and delivered by the Corporation and constitutes the valid and legally
binding obligation of the Corporation enforceable in accordance with its terms,
(v) the execution, delivery and performance of this Warrant by the Corporation
have not violated and shall not violate any law, rule or regulation to which the
Corporation is subject, the certificate of incorporation or by-laws of the
Corporation or any material agreement to which the Corporation is a party or by
which it is bound, (vi) the authorized capital stock of the Corporation consists
of 900,000,000 shares and (vii) except as set forth on Schedule 5 hereto, there
are no outstanding warrants, options, agreements, convertible securities or
other commitments pursuant to which the Corporation is or may become obligated
to issue or sell any shares of its capital stock or other securities, and no
preemptive rights or similar rights to purchase or otherwise acquire shares of
the capital stock or other securities of the Corporation exist. The Corporation
covenants to the Holder that it will (a) from time to time take all such action
as may be required to assure that the stated or par value per share of the
Common Stock is at all times no greater than the then effective Exercise Price
and (b) not amend or modify any provision of its Articles of Incorporation or
by-laws in any manner that would adversely affect in any way the powers,
preferences or relative participating, optional or other special rights of the
Common Stock or the rights of the Holder of any Warrants. The Corporation
further covenants and agrees that the Corporation will take all such action as
may be required to assure that the Corporation shall at all times have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of its Common Stock to provide for the exercise of this Warrant in full.
If any shares of Common Stock reserved for the purpose of issuance upon the
exercise of this Warrant require registration with or approval of any
governmental authority under any Federal or state law before such shares may be
validly issued or delivered upon exercise, then the Corporation shall at its
expense in good faith and as expeditiously as possible endeavor to secure such
registration or approval, as the case may be.
 
-8-

--------------------------------------------------------------------------------


 
Section 6. Purchase Rights. If at any time the Corporation grants, issues or
sells any Options, Convertible Securities, Other Securities or any shares of any
capital stock, or rights to purchase stock, warrants, securities or other
property pro rata to the record holders of Common Stock (the "Purchase Rights"),
then the Holder shall be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which the Holder could have
acquired if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant immediately before the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights, or, if
no such record is taken, the date as of which the person or the record holders
of Common Stock are to be determined for the grant, issue or sale of such
Purchase Rights. For the avoidance of doubt, the foregoing is intended to
include, without limitation, a preemption right in favor of the Holder with
respect to any issuance of equity securities by the Corporation by which the
Holder will have the right, but not the obligation, to maintain its respective
proportionate share of ownership interest in the Corporation through the
purchase of additional shares in the new issuance on the terms and conditions in
such issuance. The terms of this Section 6 shall expire at the end of the
Exercise Period.
 
Section 7. No Shareholder Rights. This Warrant shall not entitle the Holder to
any voting rights or other rights as a shareholder of the Corporation.
 
Section 8. Restrictions on Transfer. Subject to applicable securities laws this
Warrant, the Warrant Shares and all rights hereunder are transferable to any
Affiliate of the Holder, in whole or in part, and from time to time, upon (i)
surrender of this Warrant properly endorsed, and (ii) delivery of a notice of
transfer in the form of Exhibit B by the Holder of its duly authorized attorney
at the office of the Corporation, the Corporation will at its expense issue to
or upon the order of the Holder a new Warrant or Warrants of like tenor in the
name of such Holder or as such Holder may direct. Each transferee and holder of
this Warrant, by accepting or holding the same, consents that this Warrant, when
endorsed, in blank, shall be deemed negotiable, and, when so endorsed, the
holder hereof shall be treated by the Corporation and all other persons dealing
with this Warrant as the absolute owner hereof for any purposes and as the
person entitled to exercise the rights represented by this Warrant, or to the
transfer hereof on the books of the Corporation, any notice to the contrary
notwithstanding; provided, however, that until each such transfer is recorded on
such books, the Corporation may treat the registered holder hereof as the owner
hereof for all purposes. Until such time as it is no longer required under the
Act, the certificates representing the Warrant Shares shall bear the following
legend:
 
“The shares of Stock represented by this certificate have not been registered
under the Securities Act of 1933, as amended (the “Act”), and may not be sold or
transferred in the absence of an effective registration statement under the Act
or an opinion of counsel in form satisfactory to the Corporation that such
registration is not required under the Act.”
 
-9-

--------------------------------------------------------------------------------


 
Section 9. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is
lost, stolen, mutilated or destroyed, the Corporation shall at its expense (upon
delivery of an indemnity agreement reasonably satisfactory in the Corporation
and, in the case of a mutilated Warrant, surrender thereof), issue a new Warrant
of like denomination and tenor as the Warrant so lost, stolen, mutilated or
destroyed. Any such new Warrant shall constitute an original contractual
obligation of the Corporation, whether or not the allegedly lost, stolen,
mutilated or destroyed Warrant shall be at any time enforceable by anyone.
 
Section 10. Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally
or sent by recognized overnight courier, prepaid, addressed as follows:
 
If to the Corporation, to:
Future Now Group, Inc.
 
55 Washington Street, Suite 419
 
Brooklyn, NY. 11201
 
Attention: Chief Financial Officer
 
Facsimile Number: 203-659-1690
   
If to the Holder, at:
Professional Offshore Opportunity
 
Fund Ltd.
 
℅ Professional Traders Management, LLC
 
1400 Old Country Road, Suite 206
 
Westbury, NY 11590
 
Attention: Howard Berger



or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.
 
Section 11. Remedies. The Corporation stipulates that the remedies at law of the
Holder of this Warrant in the event of a default or threatened default by the
Corporation in the performance of or compliance with any of the terms of this
Warrant are not and will not be adequate and that, to the fullest extent
permitted by law, such terms may be specifically enforced by a decree for the
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.
 
-10-

--------------------------------------------------------------------------------


 
Section 12. Successors and Assigns. This Warrant and the rights evidenced hereby
shall inure to the benefit of and be binding upon the successors and assigns of
the Corporation, the Holder hereof and (to the extent provided herein) the
holders of Warrant Shares issued pursuant hereto, and shall be enforceable by
any such Holder or holders.
 
Section 13. Modification and Severability. If, in any action before any court or
agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency. If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Warrant, but this Warrant shall be construed as if such
unenforceable provision had never been contained herein.
 
Section 14. Governing Law. The construction, validity, interpretation and
enforcement of this Warrant shall be governed by the laws of the State of New
York (without giving effect to any laws or rules relating to conflicts of laws
that would cause the application of the laws of any jurisdiction other than the
State of New York).
 
Section 15. Headings. The headings of the various sections contained in this
Warrant have been inserted for convenience of reference only and should not be
deemed to be a part of this Warrant.
 
IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officer as of the date first written above.

       
FUTURE NOW GROUP, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
Title:



-11-

--------------------------------------------------------------------------------


 
EXHIBIT A


FORM OF NOTICE OF ELECTION TO EXERCISE
[To be executed only upon exercise
of the Warrant to which this form is attached]


To FUTURE NOW GROUP, INC.:


The undersigned, the holder of the Warrant to which this form is attached,
hereby irrevocably elects to exercise the right represented by such Warrant to
purchase            shares of Common Stock of FUTURE NOW GROUP, INC., and
herewith either [circle (a) or (b)]: (a) tenders the aggregate payment of
$_________ in the form of cash, wire transfer funds, check or (b) elects to
exercise its right to acquire the Common Stock without any payment of funds as
provided in Section 2 of the Warrant. The undersigned requests that a
certificate for such shares be issued in the name of
                                    , whose address is __________________, and
that such certificate be delivered to ______________________, whose address is
________________________________________.
 
If such number of shares is less than all of the shares purchasable under the
Warrant, the undersigned requests that a new Warrant, of like tenor as the
Warrant to which this form is attached, representing the right to purchase the
remaining balance of the shares purchasable under such current Warrant be
registered in the name of __________________, whose address is
_____________________________________, and that such new Warrant be delivered to
__________________, whose address is __________________________________________.
 
Signature:
 
 
(Signature must conform in all respects to
the name of the holder of the Warrant as
specified on the face of the Warrant)

 
Date: _______________
 
-12-

--------------------------------------------------------------------------------



EXHIBIT B


FORM OF NOTICE OF TRANSFER
[To be executed only upon transfer
of the Warrant to which this form is attached]


For value received, the undersigned hereby sells, assigns and transfers unto
____________________________ all of the rights represented by the Warrant to
which this form is attached to purchase _________________________ shares of
Common Stock of FUTURE NOW GROUP, INC. (the “Corporation”), to which such
Warrant relates, and appoints _________________________ as its attorney to
transfer such right on the books of the Corporation, with full power of
substitution in the premises.
 
Signature:
 
 
(Signature must conform in all respects to
the name of the holder of the Warrant as
specified on the face of the Warrant)
   
Address:
 

 
Date: _______________
 
Signed in the presence of:
 
-13-

--------------------------------------------------------------------------------


 